In the Supreme Court of Georgia



                                     Decided: September 12, 2016


     S16Y0976. IN THE MATTER OF NATHAN E. HARDWICK, IV.


      PER CURIAM.

      This disciplinary matter is before the Court on the State Bar’s request to

temporarily suspend Respondent Nathan E. Hardwick, IV (State Bar No.

325686) until further order of this Court. The Bar states that Hardwick has been

charged with multiple felonies in Criminal Case No. 1:16-CR-00065-ELR-CMS

in the United States District Court for the Northern District of Georgia and that,

as a condition of his bond, Hardwick has been ordered not to practice law. The

Bar represents that Hardwick has no objection to this request.

      Based on the present record, this Court agrees that the Bar’s unopposed

request should be granted. See In the Matter of Smith, 297 Ga. 46 (771 SE2d

901) (2015); In the Matter of Swank, 288 Ga. 479 (704 SE2d 807) (2011).

Therefore, it is hereby ordered that Nathan E. Hardwick, IV be suspended from

the practice of law in this State during the pendency of the criminal charges
against him and until further order of this Court. Hardwick is hereby directed to

notify the State Bar’s Office of General Counsel in writing within seven days

of any final disposition of the criminal charges in the district court. Hardwick

is reminded of his duties pursuant to Bar Rule 4-219 (c).

      Suspension until further order of the Court. All the Justices concur.




                                       2